United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE, APHIS
WILDLIFE SERVICES, Louisville, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-526
Issued: September 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 18, 20101 appellant filed a timely appeal from a June 28, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. The most recent OWCP merit decision is dated June 30, 2009. As more than
180 days lapsed from the date of issuance of the June 30, 2009 OWCP decision to the filing of
this appeal on December 18, 2010, pursuant to the Federal Employees’ Compensation Act2 and
20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction only over the nonmerit decision.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s decision
was issued on June 28, 2010, the 180-day computation begins June 29, 2010. 180 days from June 29, 2010 was
December 27, 2010. Since using December 28, 2010, the date the appeal was received by the Clerk of the Board,
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is December 18, 2010, which renders the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue whether OWCP properly refused to reopen appellant’s case for further review
of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 18, 2008 appellant, then a 33-year-old wildlife specialist, filed a traumatic
injury claim alleging that he injured his lower back on September 27, 2007 while setting an
explosive charge to remove a dam.
In support of his claim, appellant submitted an undated attending physician’s report from
Dr. John T. Burch, a treating Board-certified orthopedic surgeon, who diagnosed probable left
herniated nucleus pulposus and checked “yes” as being employment related. Dr. Burch related
that appellant’s work duties entailed heavy lifting, stooping and bending.
In a letter dated May 14, 2008, OWCP informed appellant that the evidence of record
was insufficient to support his claim. It advised him as to the medical and factual evidence
necessary to support his claim.
In response, appellant submitted an undated attending physician’s report (Form CA-20)
from Dr. John G. Erskine, a treating chiropractor, who diagnosed lumbar disc syndrome and
checked “yes” to the question of whether appellant’s work caused or aggravated the diagnosed
condition.
By decision dated June 20, 2008, OWCP denied appellant’s claim on the grounds that he
failed to establish that he sustained an injury. The medical evidence was found insufficient to
establish causal relation.
Subsequently, OWCP received a February 28, 2008 magnetic resonance imaging (MRI)
scan which diagnosed a right central disc extrusion at L5-S1 with impingement and displacement
on the right S1 nerve root. It also received a June 12, 2008 report from Dr. Erskine diagnosing
lumbar disc syndrome due to setting a charge in a hole for blasting.
On July 22, 20083 appellant requested an oral hearing before an OWCP hearing
representative.
In a March 5, 2008 report, Dr. Burch diagnosed a grade 3 L5-S1 herniation. In a July 22,
2008 Form CA-20, he diagnosed left herniated nucleus pulposus. Dr. Burch checked “yes” that
the condition was employment related with a supporting notation that appellant’s work duties
entailed heavy lifting, stooping and bending.
By decision dated August 26, 2008, OWCP denied his request for an oral hearing as
appellant failed to file his request within 30 days of the June 20, 2008 decision.

3

This was based on the date of the postmark on the attached envelope.

2

On June 15, 2009 appellant requested reconsideration. He contended that he had unjustly
been denied benefits as he had submitted the necessary medical evidence.
By merit decision dated June 30, 2009, OWCP found the evidence supported the
September 27, 2007 incident at work but found the medical evidence was insufficient to establish
that he sustained a back condition causally related to the accepted incident.
On June 17, 2010 appellant requested reconsideration. He contended that the medical
evidence was clear that he sustained an injury due to his work duties. Appellant stated that
Dr. Burch correctly noted that his injury was due to his work duties of heavy lifting, stooping
and bending, which occurred on the day his disc ruptured while setting explosives to blast a
beaver dam.
By decision dated June 28, 2010, OWCP denied appellant’s request for reconsideration of
the merits. It found he did not submit new evidence or legal argument sufficient to warrant a
merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,4
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.5 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.7
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.8 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.9
4

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
5

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
6

20 C.F.R. § 10.607(a).
July 9, 2009).

See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048 (issued

7

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440 (issued
March 16, 2009).
8

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

9

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

3

ANALYSIS
In a decision of June 20, 2008, OWCP initially denied appellant’s claim on grounds that
he failed to establish fact of injury. Appellant requested reconsideration. In a June 30, 2009
merit decision, OWCP denied the claim. It found that the September 27, 2007 incident occurred
at work but there was insufficient medical evidence establishing that the diagnosed back
condition was causally related to the September 27, 2007 employment incident. Appellant
requested reconsideration of the June 30, 2009 decision on June 17, 2010.
As noted, the Board does not have jurisdiction over the June 30, 2009 merit decision.
The issue is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2), to
require OWCP to reopen his case for a review of the merits. In his June 17, 2010 request for
reconsideration, appellant did not show that OWCP erroneously applied or interpreted a specific
point of law. He did not identify any point of law or submit evidence to show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. He contended only that he had previously submitted medical evidence sufficient to
establish that his back condition was causally related to the September 27, 2007 employment
incident. Appellant submitted no new medical evidence in support of his request. The
underlying issue in this case was whether appellant’s disc herniation was causally related to the
September 27, 2007 employment incident while setting an explosive charge to remove a dam.
That is a medical issue which must be addressed by probative medical opinion evidence.10 A
claimant may be entitled to a merit review by submitting pertinent new and relevant evidence,
but appellant’s contentions regarding the evidence of record does not require further merit
review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

10

See Jaja K. Asaramo, 55 ECAB 200 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2010 is affirmed.
Issued: September 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

